Per Curiam.
The evidence is sufficient to justify the decision made at the Special Term as to the title by adverse possession of the land upon which the building in the rear of the lot encroaches on plaintiffs’ lot; and also as to an acquired easement to the extent of the overhang of the eaves; but not as to an easement to enter on plaintiffs’ premises for painting the east face or surface of that building. As to the disputed strip of land embraced in the driveway, the finding of title thereto in the defendant by adverse possession is clearly without support in the evidence. The evidence, however, is sufficient to establish an easement in each party to the land of the other embraced in the driveway as it now exists and as it has existed for upwards of twenty years. All concur. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ. Judgment modified on the law and as modified affirmed, without costs of this appeal to either party. Conclusions of law disapproved and new conclusions of law made.